DETAILED ACTION
1.	This Office Action is in response to Applicant’s Amendments and Remarks filed on December 9, 2021, which have been entered. Claims 1-10 are pending. Claim 1 is currently amended.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/15/2022 was filed after the mailing date of the Non-Final Rejection on 09/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the examiner. An initialed copy is attached

Claim Rejections - 35 USC § 103
4.	Claims 1-10 stand rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2006/0275661 A1), in view of Akiike (US 2016/0013465 A1).
	As to claim 1, Kim teaches a binder composition for an electrochemical device electrode comprising a water-soluble polymer and water (see para. 0024-0027, 0054-0057: a binder composition which uses water as a dispersion medium), wherein the water soluble polymer includes a nitrile group-containing monomer unit and an ethylenically unsaturated carboxylic acid monomer unit (see para. 0035, 0039-0042: 
	Kim is silent as to the weight average molecular weight (MW) of the water-soluble polymer, thus fails to disclose the feature of the polymer having a MW of less than 1,000 and not more than 50,000, as required by instant claim 1.
	However, Akiike, in analogous art of binder compositions for an electrode (see para. 0173), teaches water-soluble polymers having an acidic group-containing monomer unit, for example monocarboxylic acids and dicarboxylic acids (see para. 0046-0051; correspond to the “ethylenically unsaturated carboxylic acid monomer units” recited in claim 1) and other structural units, for example α,β-unsaturated nitrile compounds such as acrylonitrile and methacrylonitrile (see para. 0058) having a weight average molecular weight of preferably 1,000 or more and preferably 15,000 or less. A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.
Therefore, in view of the teaching of Akiike, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the binder composition taught by Kim by incorporating the weight-average molecular weight of water-soluble polymer taught by Akiike to arrive at the claimed invention because Kim suggests that the binder may further comprise a molecular weight modifier and that the polymer particles are prepared by a conventional polymerization process 
Regarding the limitation added by the current amendment to claim 1, Akiike specifically discloses that a substance being water-soluble means that “insoluble content of the water-soluble polymer is less than 1.0 mass% when 0.5 g of the water-soluble polymer is dissolved in 100 g of water at a temperature of 25°C” (see Akiike para. 0023). Akiike teaches a suspension polymerization method and an emulsion polymerization method as methods for preparing/producing a water-soluble polymer having acidic group-containing monomer units (see Akiike para. 0062). Kim teaches that his polymer particles may be prepared by a conventional polymerization process known to one skilled in the art, for example by an emulsion polymerization process and a suspension polymerization process (see Kim para. 0052). See MPEP 2112.01 I: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Where the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Emphasis added by the Examiner.
It follows that the polymer particles taught by Kim would be reasonably expected to satisfy the definition of “water-soluble” disclosed by Akiike, which is the same definition recited in claim 1. Alternatively, modifying synthesis parameters (e.g. time, temperature, initiator) or amounts of each monomer unit to achieve the desired properties (in the present case, a low insoluble content = water solubility) is achieved by one of ordinary skill in the art without undue experimentation based on the prior art and general technical knowledge. 
	As to claims 2-3, modified Kim teaches the binder composition for an electrochemical device electrode according to claim 1, wherein fractional content of the nitrile group-containing monomer unit in the water-soluble polymer is not less than 20 mass% and not more than 80 mass% (see para. 0039-0040: monomer (b) vinyl monomer, e.g. acrylonitrile, is used preferably in amount of 20-60 parts by weight per 100 parts by weight of the binder polymer); wherein fractional content of the ethylenically unsaturated carboxylic acid monomer unit in the water-soluble polymer is not less than 20 mass% and not more than 80 mass% (see para. 0042: monomer (c) is preferably in an amount of 0.01-30 parts by weight per 100 parts by weight of the binder polymer). A prima facie case of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. See MPEP 2144.05 I.
As to claims 4-5, modified Kim teaches the binder composition for an electrochemical device electrode according to claim 1, wherein the nitrile group-
As to claim 6, modified Kim teaches the binder composition for an electro-chemical device electrode according to claim 1, further comprising a particulate polymer (see para. 0061: if desired, the electrode slurry may further comprise a supplementary binder, which is clear motivation for including a [second] polymer in the form of particles, since Kim’s first binder in in the form of polymer particles). It is noted that instant claim 1 does not exclude the [first] water-soluble polymer being in the form of polymer particles.
As to claim 7, modified Kim teaches the binder composition according to claim 6, but fails to explicitly disclose the fractional content of the water-soluble polymer.
However, as to claim 7, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the fractional content (mass%) of water-soluble polymer relative to the particulate polymer in the composition based on routine experimentation and the disclosures of Kim and Akiike (for example, see Akiike para. 0059).  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to claim 8, Kim and Akiike teach a composition for an electrochemical device electrode comprising: the binder composition for an electrochemical device according to claim 1 (see citations above); and an electrode active material (see Kim para. 0058-0062: slurry for an electrode comprises (a) the binder, (b) an electrode active material, and, if desired, other additives).
Kim and Akiike teach an electrode for an electrochemical device comprising: a current collector and an electrode mixed material layer formed using the composition for an electrochemical device electrode according to claim 8 (see citations above and Kim para. 0063-0066).
As to claim 10, Kim and Akiike teach an electrochemical device comprising the electrode for an electrochemical device according to claim 9 (see citations above and Kim para. 0067-0080; in Kim para. 0072: examples of electrochemical devices include all types of primary batteries, secondary batteries, etc.; see Akiike para. 0017-0020: lithium ion secondary batteries).


Response to Arguments
5.	Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive. Applicant argues that the polymer in Kim is only generally “water dispersable” rather than actually being “water-soluble”. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In the newly added paragraphs to the 35 U.S.C. 103 rejection above (see pgs. 4-5), the Examiner cites paragraphs of Kim and Akiike with obviousness rationale from the combination of references for the feature added by the current claim amendment. 
As further evidence, Dahn et al. (US 2009/0297948 A1), cited on the PTO-892 form mailed 09/16/2021 as a relevant document, discloses that “Water solubility is molecular weight of the polymer or copolymer and/or the composition” and suggests that larger molecular weights of poly(methacrylic acid) are less water soluble (see Dahn para. 0036-0037). Claim 1 requires low molecular weights (1,000 to 50,000), which Kim and Akiike teach and/or fairly suggest, thus would be expected to be more water-soluble.
Accordingly, the claim rejections are maintained.


Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        March 17, 2022